UPON A REHEARING EN BANC
A divided panel of this Court affirmed Lemar Jamie Anderson’s convictions of possession of cocaine, possession of a firearm after having been convicted of a felony, and possession of marijuana. Anderson v. Commonwealth, 25 Va.App. 565, 490 S.E.2d 274 (1997). On Anderson’s motion, we stayed the mandate of that decision and granted a rehearing en banc. Upon rehearing en banc, the stay of this Court’s September 16, 1997 mandate is lifted, and we affirm the judgment of the trial court for the reasons set forth in the majority panel opinion.
Chief Judge Fitzpatrick and Judges Benton, Coleman and Elder dissent for the reasons set forth in the panel dissent. Although Judge Benton concurs in substantial part with the dissent, he would further hold that the portion of the conviction order, which requires Anderson to “waive his Fourth Amendment right against unreasonable searches and seizures for a period of one year,” is void as being violative of the Constitution of the United States. See U.S. Const. amend. IV (protecting “[t]he right of the people to be secure against ... unreasonable searches and seizures”); amend. XIV.
It is ordered that the trial court allow counsel for the appellant an additional fee of $200 for services rendered the appellant on the rehearing portion of this appeal, in addition to counsel’s costs and necessary direct out-of-pocket expenses. This amount shall be added to the costs due the Commonwealth in the September 16,1997 mandate.
This order shall be published and certified to the trial court.